Title: To Alexander Hamilton from Thomas Smith, 1 August 1792
From: Smith, Thomas
To: Hamilton, Alexander



Sir
Loan Office [Philadelphia] Penna Augt 1, 1792

I have received a letter from Mr. A. J. Dallas secretary to the Commonwealth with enclosures which I now forward for your inspection.

The whole of the subscriptions since the 1st June last in Certificates of the Assumed Debt of this State, amo. to £ 46,985. equal to 125,293 30/ which with 674,675 Dollars received before the 30th sepr. 1791 makes in the whole 799,968 30/.
Mr. Donnaldson Regr & Mr Nicholson Compr. are of opinion that there are very few of the Certificates of the State Debt now outstanding.
I have had but one small Certificate of the sort called the New Loan Issued by David Rittenhouse Treasr & John Nicholson Compr. under the funding law of this State since my conference with you which I offered to receive but informed the Person that nothing further could be done in it untill I received further Instructions on which it was withdrawn.
I have the honor &c.
Honble. Alex. Hamilton secy Treasy U S.

